Title: To Benjamin Franklin from John Willson and Stephen Hamson, 9 January 1781
From: Willson, John,Hamson, Stephen
To: Franklin, Benjamin


Sir your Excellency
Abbeville prison 9th. Jany. 1781
We the Undernamed persons being Natives and Subjects of America, take the Liberty to Inform you of our Disagreeable Situation as finding no Redress Elsewhere— We Were on the 15th Octr. 1780 on A Schooner from Marblehead bound to Cadiz Onfortunatly taken by An English Cruizer Called the Albert, the Captn. of Which thought proper to Leave three of Our Ships Company on board his prise, Our Captn. he put on board A portogueze at Sea, and We two Remained prisnors on board the Cruizer Untill the 26th Decr. When we were Cast Away On this Coast, and Ever since have been in Cloas Confinement with the English prisnors—
We humbly beg your Excellency would procure for us our liberty, that we may Return to our Native Country, as we Cant long Exist in this Situation, Allowance being small and we poor and Almost Naked, and your petisioners Will Ever pray Sr Your Devoted Humb. Servts
Jno. WillsonStephen Hamson
 
Addressed: To / His Excellency the / Embassador from the / United States of / America at the Court / of France / Paris
